F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAY 15 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOSE JUAREZ AGUIRRE,

                Petitioner-Appellant,

    v.                                                   No. 96-2018
                                                  (D.C. No. CIV-93-1405-HB)
    DONALD A. DORSEY, Warden;                              (D. N.M.)
    ATTORNEY GENERAL OF THE
    STATE OF NEW MEXICO,

                Respondents-Appellees.


                             ORDER AND JUDGMENT *


Before PORFILIO and LOGAN, Circuit Judges, and BURRAGE, District Judge. **


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Michael Burrage, Chief Judge, United States District Court for
the Eastern District of Oklahoma, sitting by designation.
      In this appeal from the district court’s denial of his petition for writ of

habeas corpus, petitioner claims that he was denied his Sixth Amendment right to

effective assistance of counsel and that his guilty plea was not voluntary.

Petitioner was charged in state court with aggravated burglary while armed with a

firearm; larceny over $2,500; and conspiracy to commit aggravated burglary. He

entered into a plea agreement and pleaded guilty to the lesser included offense of

residential burglary; larceny over $2,500; and conspiracy to commit residential

burglary, also a lesser included offense. Petitioner was sentenced to a total of

seven and one-half years’ imprisonment. Petitioner did not take a direct appeal,

but he raised several issues in a state habeas action, including ineffective

assistance of counsel and the voluntariness of his plea.

      The district court appointed counsel to represent petitioner in his federal

habeas proceedings. Petitioner briefed two issues before the district court: (1)

his plea was not voluntary and intelligent; and (2) his trial counsel was ineffective

because counsel did not properly investigate the charges, and because counsel

gave false assurances regarding the possible length of petitioner’s sentence, thus

rendering his plea involuntary. The district court adopted the magistrate judge’s

findings and recommendation and dismissed the petition. Petitioner appeals.

      In our review of the denial of a habeas corpus petition, we accept the

district court’s findings of fact unless they are clearly erroneous, and we review


                                          -2-
its legal conclusions de novo. See Brewer v. Reynolds, 51 F.3d 1519, 1523 (10th

Cir. 1995). Applying these standards, we affirm.

      Petitioner claims that he was denied his Sixth Amendment right to effective

assistance of counsel because of counsel’s failure to investigate the charges

against him. To prevail on a claim of ineffective assistance of counsel, petitioner

must show both that counsel’s performance was deficient and that the deficient

performance prejudiced the defense. See Strickland v. Washington, 466 U.S. 668,

687 (1984). The district court found that petitioner was unable to satisfy the

Strickland requirements. Plaintiff pleaded guilty to the crime, and his petition

fails to show what investigation by counsel would have revealed, or how it would

have changed the outcome. See id. at 694.

      Petitioner also maintains that his plea was involuntary because counsel

misrepresented to him that he would only receive a four-year sentence and

because he did not understand the laws of the United States and did not speak or

read English. As the district court found, petitioner’s exposure to liability was

reduced by entering into the plea agreement, and the consequences of his plea,

including the maximum possible sentences, were explained in open court. The

district court was correct in finding that counsel’s performance was not deficient

and that petitioner made no showing that counsel misrepresented the

consequences of the plea. Noting that the entire hearing was translated by a court


                                         -3-
certified Spanish interpreter, the district court found that the voluntariness of

petitioner’s plea was established in open court, and petitioner’s conclusory

statements to the contrary are without merit. See Worthen v. Meachum, 842 F.2d

1179, 1184 (10th Cir. 1988), overruled on other grounds by Coleman v.

Thompson, 501 U.S. 722 (1991).

      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -4-